Ham, Judge.
Strictly speaking, the party is at all f¡mes answerable for bis own costs ; but under the act 3 of 1777. Rev. c. 115, s.'90, the successful party being authorised to recover them from the party cast, the practice has been to wait (he event (if the suit, and then to issue execution against, the party cast for costs ; before which time, the officers do not claim to be paid'their costs. But when the Plaintiff’s costs cannot be recovered of the Defendant, there is no reason why the Plaintiff should not pay them. And so it was held, in Merrit v. Merrit, and Brehon v. Tatom’s adm’r. (1 Hay. 20). I therefore think, that in this case, the motion ought to have been allowed in the Superior Court.
Per Curiam, Judgment reversed.